         Case 1:19-cv-02983-ABJ Document 13-1 Filed 08/06/20 Page 1 of 4




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
______________________________________
                                       )
COURTLAND SAVAGE,                      )
                                       )
      Plaintiff,                       )
                                       )
      v.                               ) Civil Action No. 19-2983 (ABJ)
                                       )
U.S. DEPARTMENT OF THE NAVY,           )
                                       )
      Defendant.                       )
______________________________________ )

                  DEFENDANT’S STATEMENT OF MATERIAL FACTS
                   AS TO WHICH THERE IS NO GENUINE DISPUTE

       Pursuant to Local Rule 7(h), Defendant hereby submits the following Statement of

Material Facts as to Which There is No Genuine Dispute.

       1.      Plaintiff submitted a Freedom of Information Act (“FOIA”) request for the

investigating officer’s report with all endorsements for an Equal Opportunity complaint he

previously submitted based on allegations of racial discrimination. See Declaration of Lt.

Clayton S. McCarl, III ¶ 4.

       2.      The Commander, Naval Air Forces Pacific (“Commander”) provided the final

endorsement on that investigation, and his staff located the responsive investigation with all

endorsements and enclosures in the command legal files organized in a folder by Plaintiff’s

command name. McCarl Decl. ¶ 4.

       3.      The Commander responded to Plaintiff’s FOIA request for an Equal Opportunity

(“EO”) Investigation in a first production on May 17, 2019. McCarl Decl. ¶ 4.

       4.      Plaintiff appealed the (b)(5) and (b)(6) redactions, and the Navy denied Plaintiff’s

FOIA appeal in the first of four letters from the Director of the General Litigation Division on

July 30, 2019. McCarl Decl. ¶ 4, Exhibit B.
         Case 1:19-cv-02983-ABJ Document 13-1 Filed 08/06/20 Page 2 of 4




       5.         Plaintiff filed suit under the Freedom of Information Act on October 3, 2019.

Compl. (ECF No.1).

       6.         In a second letter dated November 5, 2019, the Navy amended its prior decision

and directed the Commander to process Plaintiff’s request under both FOIA and the Privacy Act.

McCarl Decl. ¶ 5, Exhibit C.

       7.         On December 6, 2019, the Commander made a second production for Plaintiff’s

request based on both FOIA and the Privacy Act. Plaintiff appealed the second production, and

the Navy denied the appeal in its third letter, dated March 31, 2020. The third letter included a

determination that the Privacy Act did not apply. The third letter also determined that (b)(7)(C)

applies to the (b)(6) material. McCarl Decl. ¶ 5, Exhibit D.

       8.         Unlawful discrimination under the Navy Equal Opportunity Program Manual,

OPNAVINST 5354.1G (July 24, 2017), is a punitive order for Naval service members. “The full

range of administrative and disciplinary actions is available to address substantiated harassment

or unlawful discrimination allegations. These include, but are not limited to, formal counseling,

comments in fitness reports and evaluations, non-judicial punishment (“NJP”), courts-martial,

and administrative separation.” OPNAVINST 5354.1G at 1-2. McCarl Decl. ¶ 5

       9.         In its third letter to Plaintiff, the Navy provided the opportunity to view the

unredacted record. “LT Savage or his counsel will be allowed to read the report in its entirety,

without any redactions, and take appropriate notes, but not photocopy or otherwise reproduce the

report as I find that the FOIA protects this investigation from public release.” McCarl Decl. ¶ 6,

Exhibit D at 2.

       10.        Plaintiff’s counsel did review the full, undredacted report on April 20, 2020.

McCarl Decl. ¶ 6.



                                                    2
         Case 1:19-cv-02983-ABJ Document 13-1 Filed 08/06/20 Page 3 of 4




       11.      In a fourth letter on June 1, 2020, the Navy amended its decision and determined

that the Privacy Act does apply. The Navy found that, under the Privacy Act, (d)(5) exemptions

also applied to the material withheld under FOIA (b)(5). McCarl Decl. ¶ 7, Exhibit E.

       12.     Ultimately, the Navy withheld some information from the responsive records to

Plaintiff’s request under FOIA exemptions (b)(5), (b)(6), (b)(7)(C), and Privacy Act emption

(d)(7). See Vaughn Index, Exhibit A.

       13.     Page 64 of the second production erroneously redacted the entire page rather than

the specific (b)(6) material identified in the first production. McCarl Decl. ¶ 8, Exhibit F

       14.     Although referenced in records produced to Plaintiff, the Commander does not

assert FOIA exemption (b)(3)(A). McCarl Decl. ¶ 9.

       15.     The Commander’s Judge Advocate explained the harm of release of the

information withheld under FOIA Exemptions (b)(5) and (b)(6) in an attached memo. McCarl

Decl. ¶ 10, Exhibit G.

       16.     The Navy determined that the Commander’s redactions of proposed findings and

opinions not accepted into the final report contain the subjective evaluations of the Investigating

Officer presented to the final endorser for review. McCarl Decl. ¶ 10.

       17.     The Navy determined that the release of the proposed findings and opinions could

have a chilling effect on the frank and free discussion by investigating officers, reviewers,

approving authorities, and their staffs. McCarl Decl. ¶ 10.

       18.     The Navy further determined that the release of personally identifiable

information redacted under FOIA exemptions (b)(6) and (b)(7C) would pose a risk of retaliation

against cooperating witnesses, and discourage future cooperation with Equal Opportunity

investigations. McCarl Decl. ¶ 10.



                                                 3
       Case 1:19-cv-02983-ABJ Document 13-1 Filed 08/06/20 Page 4 of 4




      19.    Plaintiff amended his complaint June 22, 2020, to raise both FOIA and Privacy

Act claims. Am. Compl. (ECF No. 10).

      Dated: August 6, 2020         Respectfully submitted,

                                    MICHAEL R. SHERWIN
                                    Acting United States Attorney

                                    DANIEL F. VAN HORN, D.C. Bar No. 924092
                                    Chief, Civil Division

                              By:    /s/ Christopher C. Hair
                                    CHRISTOPHER C. HAIR, PA Bar No. 306656
                                    Assistant United States Attorney
                                    555 Fourth Street, N.W.
                                    Washington, D.C. 20530
                                    (202) 252-2541
                                    christopher.hair@usdoj.gov

                                    Counsel for Defendant




                                              4
